Citation Nr: 1425233	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which in pertinent part granted service connection for posttraumatic stress disorder (PTSD) associated with military sexual trauma and assigned an initial 70 percent rating, and which denied a TDIU.

In May 2012, the Veteran testified at a video conference before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In July 2012, the Board remanded the claim for additional development.  After the RO obtained the Veteran's VA Vocational Rehabilitation and Employment folder and obtained a supplemental medical opinion, the RO issued a supplemental statement of the case (SSOC) in September 2012, which continued to deny the claim.  The Veteran's appeal was returned to the Board for further appellate review.

In October 2012, the Board denied the claim for a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court vacated the October 2012 Board decision and remanded the case to the Board for further proceedings consistent with a March 2014 Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board has reviewed the evidence of record and finds that remand to the AOJ is required to obtain an additional VA examination and medical opinion regarding the issue of entitlement to a TDIU.  The parties to the March 2014 Joint Motion for Remand agreed that the Board's statements of reasons and bases for the reliance placed on the June 2011 and September 2012 VA medical opinions were inadequate.  Specifically, the parties emphasize that the September 2012 VA reviewing psychiatrist did not address the measurable increase in substance abuse that is due to the Veteran's service-connected PTSD, nor did the examiner apportion the impact of substance abuse on the Veteran's employability.  

The Board notes that the June 2011 examining psychiatrist and the September 2012 VA reviewing psychiatrist concluded that the preexisting childhood onset of alcohol abuse and cannabis abuse were exacerbated during military service as a result of military sexual trauma.  The psychiatrists explained that the Veteran's opioid and cocaine dependence began after service and was attributed to abuse of prescribed opioids for significant shoulder pain.  The psychiatrists also concluded that the Veteran was unemployable largely due to his polysubstance dependence, but not due to his depression, which had remained stable.

The AOJ should arrange for a VA mental disorders examination to determine the extent of aggravation of alcohol abuse and cannabis abuse by deducting the baseline level of severity from the current level of severity.  The examiner should attempt to establish the baseline level of severity of the Veteran's alcohol abuse and cannabis abuse by medical evidence created before the onset of aggravation in service or by the earliest medical evidence created at any time between the onset of aggravation of alcohol abuse and cannabis abuse and the receipt of medical evidence establishing the current level of severity of the alcohol abuse and cannabis abuse.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  Then, the examiner should attempt to apportion the impact of service-connected substance abuse attributable to his PTSD, including the alcohol abuse and cannabis abuse, on the Veteran's employability.

The Veteran contends that he is unable to keep a job due to his service-connected PTSD with major depressive disorder and substance abuse.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  

The Veteran meets the threshold criteria for a TDIU because service connection is in effect for "PTSD, major depression, opioid mood disorder, cocaine induced mood disorder, and alcohol abuse (near full remission)" (rated as 70 percent disabling); tinnitus (rated as 10 percent disabling); and nummular eczema (rated as 10 percent disabling); and the combined evaluation for compensation is 80 percent.  38 C.F.R. § 4.16(a).  The Board notes that service connection was in effect for major depressive disorder from December 6, 1997 to October 29, 2010 and rated as 30 percent disabling.  Effective October 29, 2010, his major depression disability is encompassed with his service-connected PTSD disability.

Prior to arranging a VA examination, the AOJ should obtain treatment from the White River Junction VA Medical Center (VAMC) dated from September 2012 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file records of evaluation and treatment from the White River Junction VAMC dated from September 2012 to the present.

2.  After completion of the above, the Veteran should be afforded a VA mental disorders examination to determine the extent that the Veteran's psychiatric disability affects his ability to secure and follow a substantially gainful occupation consistent with his education and work experience.  The claims file and a complete copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

The examiner is asked to respond to the following:

a) Specify the baseline of substance abuse or dependence prior to aggravation, and the permanent, measurable increase in substance abuse or dependence resulting from the aggravation by PTSD.  
b) Apportion the impact of the Veteran's substance abuse that is attributable to PTSD on his employability.  In other words, attempt to distinguish the impact that his alcohol and cannabis abuse or dependence has on his ability to obtain and maintain substantially gainful employment from the impact that his opioid dependence and cocaine dependence, which are not attributable to service or a service-connected disability, have on his employability.
c) Provide an opinion as to the extent the Veteran's service-connected psychiatric disability affects his ability to secure and follow a substantially gainful occupation.  

A complete rationale for each opinion expressed must be provided.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that definite opinions with respect to the Veteran's psychiatric disability and its impact on his employability can be obtained.)

3.  After completion of the above, the RO should adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted in full, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



